Per Curiam:

The motion of the appellee to dismiss the appeal herein is granted, and the appeal is dismissed (1) for the want of a substantial federal question (Atkin v. Kansas, 191 U. S. 207, 223, 224; Heim v. McCall, 239 U. S. 175, 191-193; Caldwell v. Louisiana, 282 U. S. 801; Gianatasio v. Kaplan, 284 U. S. 595); (2) for the reason that the judgment sought here to be reviewed is based upon a non-federal ground adequate to support it. Pierce v. Somerset Railway, 171 U. S. 641, 648; Leonard v. Vicksburg R. Co., 198 U. S. 416, 422, 423; McCoy v. Shaw, 277 U. S. 302, 303. The motion of the appellee to allow damages is granted, and it is ordered that damages of one thousand dollars, payable to appellee, be taxed against appellant. Slaker v. O’Connor, 278 U. S. 188; Roe v. Kansas, 278 U. S. 191; Mississippi Central R. Co. v. Aultman, 296 U. S. 537.